Citation Nr: 0631495	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with recurrent diarrhea, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for generalized muscle 
and joint pain (claimed as an undiagnosed illness of the 
Gulf War).  

3.  Whether the veteran has submitted new and material 
evidence to reopen the claims of entitlement to service 
connection for a bilateral ankle disability, residuals of 
shin splints, a skin rash, migraine headaches, chest pain, 
leg cramps, and a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In September 1996, the RO awarded service connection for 
duodenal ulcer and evaluated the disability as 20 percent 
disabling, effective March 1996.  In February 2001, the 
veteran claimed entitlement to service connection for 
chronic diarrhea.  In August 2002, the RO granted the claim 
of entitlement to service connection for chronic diarrhea 
and assigned a 10 percent disability rating, effective 
February 2001.  During the pendency of the instant appeal, 
the RO combined the service -connected disabilities of 
chronic diarrhea and duodenal ulcer so that the issue is now 
phrased as entitlement to an increased rating for duodenal 
cancer with recurrent diarrhea, evaluated as 40 percent 
disabling.  

The RO initially referred to the award of service connection 
for the claim involving chronic diarrhea as an initial grant 
of service connection.  Note, however, that based on the 
medical evidence of record, the RO correctly reported that 
it is appropriate to evaluate the veteran's chronic diarrhea 
and duodenal together.  Hence, the issue is now phrased as 
entitlement to an increased rating for duodenal ulcer with 
recurrent diarrhea, evaluated as 40 percent disabling.  

In the August 2002 rating decision, the RO also denied the 
claim of entitlement to service connection for joint pain 
(claimed as an undiagnosed illness of the Gulf War).  The RO 
also determined that the veteran has not submitted new and 
material evidence to reopen the claims of entitlement to 
service connection for a bilateral ankle disability, shin 
splints, a skin rash, migraine headaches, chest pain, leg 
cramps, and a bilateral shoulder disability.  

The Board points out that in the veteran's May 2002 
statement, the veteran explained that he attributes his 
complaints of leg cramps and the bilateral ankle disability 
to his claim of entitlement to service connection muscle and 
joint pain.  In this regard, the RO should consider re-
phrasing the issues of entitlement to service connection for 
generalized joint and muscle pain.

In May 2004, the RO continued that the 40 disability rating 
that is assigned for duodenal ulcer with recurrent diarrhea.  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.  


REMAND

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board initially notes that the veteran has not been 
provided with a notice letter that is consistent with 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 for the issues of 
entitlement to an increased rating for duodenal ulcer and 
recurrent diarrhea, which is currently evaluated as 40 
percent disability and the issue of whether new and material 
evidence has been submitted to reopen the finally decided 
claims that are listed on the cover sheet of this decision.  
While the veteran received a June 2001 notice letter that 
informed him of the requirements that are necessary to 
support the claim of entitlement to service connection, this 
notice letter did not inform the veteran that he needed to 
submit both new and material evidence to reopen the finally 
decided claims of entitlement to service connection or 
information regarding what evidence constitutes new and 
material evidence.  

Further, a review of the record shows that the veteran was 
awarded service connection for chronic diarrhea, which was 
later combined with the claim involving duodenal ulcer.  The 
veteran has not been provided a notice letter that informs 
him of the evidence that is necessary to substantiate the 
claim of entitlement to an increased rating for duodenal 
ulcer with recurrent diarrhea, currently evaluated as 40 
percent disabling.  

Secondly, as required by the decision in Dingess v. 
Nicholson 19 Vet. App. 473 (2006), the notice letter did not 
inform the veteran of the type of evidence that is necessary 
to establish a higher rating or an effective in the event 
that the claim of entitlement to service connection is 
granted or in the event that a higher rating is granted.  
Therefore, on remand, the veteran must be provided with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include proper notice of the requirements 
imposed by the decision in Dingess.  

The veteran claims entitlement to service connection for 
joint pain (claimed as an undiagnosed illness of the Gulf 
War).  The service medical records reveal various complaints 
of muscle and joint pain.  The post-service medical records 
show that the veteran has complaints of generalized joint 
and muscle pain.  The veteran underwent several VA 
examinations for his complaints and there are two opinions 
of record which are associated with the claims.  The January 
2002 VA examination report shows the veteran's complaints of 
generalized joint pain and it appears that an opinion 
regarding the veteran's complaints was rendered.  The 
opinion, however, appears to be incomplete and it is 
unclear.  During the most recent VA examination report, 
dated in February 2004, the veteran was evaluated for his 
complaints of generalized joint pain in his hips, knees, and 
ankles.  It appears that the examiner rendered an opinion 
regarding the etiology of the veteran's examination 
findings; however, that opinion is also unclear.  The Board 
finds that a clear VA medical opinion is necessary before 
the Board can adjudicate the claim.  

A review of the record shows that the medical evidence does 
not include a medical opinion addressing whether there are 
objective findings of signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  These signs and 
symptoms include, but are not limited to, fatigue, signs or 
symptoms involving skin, headache, muscle pain, and joint 
pain.  

In view of the foregoing, the Board finds that the veteran 
should be scheduled for VA examination to evaluate his 
complaints and obtain a medical opinion addressing whether 
the evaluation of the veteran complaints of generalized 
muscle and joint pain results in objective findings of signs 
or symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.  The examiner should be instructed to state whether 
the veteran has a diagnosed disability, attributable to his 
complaints of generalized muscle and joint pains, which is 
related to the veteran's period of service.  The examiner 
should also render an opinion as to whether it is at least 
as likely as not that there are objective findings of 
symptoms that are considered an undiagnosed illness or 
medically unexplained chronic multisymptom illness that is 
related to the veteran's period of service during the 
Persian Gulf War.  

The veteran essentially claims that he has submitted new and 
material evidence to reopened the finally decided claims of 
entitlement to service connection for a bilateral ankle 
disability, shin splints, a skin rash, migraine headaches, 
chest pain, leg cramps, and a bilateral shoulder disability.  
The Board notes that there has been a recent change in case 
law that requires additional development regarding finally 
decided claims.  

In this regard, the Board initially notes that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim is affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a VA decision determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

Secondly, VA is required to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Kent v. Nicholson, No. 04-18, 2006 WL 1320743 
(Vet.App.) (March 31, 2006).  

In the instant appeal, after receiving the veteran's claims 
in February 2001, the RO provided the veteran with a June 
2001 correspondence, which pertains to the type of evidence 
that is necessary to establish entitlement to service 
connection.  The correspondence did not, however, notify the 
veteran that he needed to submit new and material evidence 
to reopen the finally decided claims of entitlement to 
service connection for a bilateral ankle disability, shin 
splints, a skin rash, migraine headaches, chest pain, leg 
cramps, and a bilateral shoulder disability.  In light of 
the Court's finding in Kent, the Board finds that the June 
2001 correspondence is deficient, as there was insufficient 
information as to the basis for the denial of the issues in 
the September 1996 final decision.  

A notice letter which satisfies the duty to notify, in the 
context of reopening finally decided claims, should include 
a statement indicating that in the September 1996 rating 
decision, the RO essentially stated that the record did not 
include medical evidence which tends to show that there is a 
relationship between a bilateral ankle disability, shin 
splints, a skin rash, migraine headaches, chest pain, leg 
cramps, a bilateral shoulder disability and the veteran's 
period of service. 

The notice letter should also state that material evidence 
is competent medical evidence which links a current 
diagnosis of a bilateral ankle disability, a current 
diagnosis of shin splints, a diagnosis of a skin rash, a 
current diagnosis of migraine headaches, a current diagnosis 
of chest pain, a current diagnosis of leg cramps, and a 
current diagnosis of a bilateral shoulder disability to the 
veteran's period of service.  This is the type of 
information that would assist the veteran in understanding 
what type of evidence will be considered material to reopen 
the finally decided claims.  

To summarize, the veteran must be provided with the proper 
notice letters in accordance with the applicable law and 
regulations, to include a notice letter that specifically 
pertains to the claims to reopen the finally decided claims.  
The veteran should also be scheduled to undergo a VA 
examination to determine the etiology of his complaints of 
generalized muscle and joint pain.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a notice 
letter pertaining to his claims which is 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice 
letter must describe the information and 
evidence not of record that is necessary 
to substantiate the claims.  The notice 
letter should inform the veteran about 
the information and evidence that VA 
will seek to provide; the information 
and evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claims.  

New and Material Evidence Claims: To 
satisfy the notice requirements for the 
finally decided service connection 
claims, the notice letter must state the 
bases for the final decision and 
describe what evidence would be 
necessary to substantiate that element 
or elements required to establish 
service connection, which were found to 
be deficient in the final decision.  

Specifically, the notice letter should 
state that the veteran needs to submit 
new and material evidence to reopen the 
finally decided claims of entitlement to 
service connection for a bilateral ankle 
disability, shin splints, a skin rash, 
migraine headaches, chest pain, leg 
cramps, and a bilateral shoulder 
disability.  The notice letter must also 
include a statement informing the 
veteran that it is necessary to submit 
evidence of a competent medical opinion 
which tends to show that there is a 
relationship between a bilateral ankle 
disability, shin splints, a skin rash, 
migraine headaches, chest pain, leg 
cramps, a bilateral shoulder disability, 
and the his period of service.  

Dingess Notice: The notice letter should 
also include the notice requirements as 
outlined in the Dingess decision.  
Specifically, the notice letter should 
include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
finally decided claims of entitlement to 
service connection for a bilateral ankle 
disability, shin splints, a skin rash, 
migraine headaches, chest pain, leg 
cramps, and a bilateral shoulder 
disability are reopened and granted, and 
in the event that the claim of 
entitlement to service connection for 
the complaints of generalized muscle and 
joint pain is granted. 

The notice letter should include 
information regarding the disability 
rating and the effective date to be 
assigned in the event that a higher 
rating is assigned for duodenal ulcer 
with recurrent diarrhea, currently 
evaluated as 40 percent disabling.  

2.  The veteran should be scheduled for 
a VA joint examination to determine the 
etiology of the veteran's joint 
complaints.  The veteran's claims file, 
to include the service medical records, 
must be made available for review by the 
examining physician.  All appropriate 
tests and studies are to be performed, 
and if appropriate, X-rays should be 
taken.  All medical findings are to be 
reported in detail.  

The examiner should determine whether 
there are objective signs of 
joint/muscle disease or other non-
medical indicators that are capable of 
independent verification to account for 
the veteran's complaints of swollen and 
painful joints and muscle pain.  If 
there are objective signs or non-medical 
indicators of such swollen and painful 
joints and muscle disease, the examiner 
should, if possible, establish a 
diagnosis for the signs that are 
present.  (Each affected joint should be 
addressed.)  If a diagnosis cannot be 
established, this should be stated.  If 
there is a diagnosis which cannot be 
medically explained, this should also be 
reported.  The examiner should note 
whether the veteran suffers from a 
chronic disability of muscles/joints 
resulting from an undiagnosed illness.  
(Again, each affected joint should be 
discussed.)  

A complete rationale for any opinion 
rendered should be included in the 
physician's report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect 
on the claims.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The RO should readjudicate these 
claims, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue on 
appeal.  The appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


